Citation Nr: 0828987	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to April 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed his original claim in April 2007.  The June 
2007 rating decision granted service connection for 
degenerative joint disease of the right ankle and assigned a 
10 percent disabling.  The RO also granted service connection 
and assigned noncompensable ratings for allergic rhinitis, 
psoriasis, anemia and bilateral hearing loss.  Service 
connection for pes planus and tinnitus was denied.  In August 
2007, the veteran submitted a notice of disagreement, which 
only stated disagreement with the noncompensable rating 
assigned for bilateral hearing loss.  Thus, the remaining 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  The veteran 
later perfected his appeal in August 2007.


FINDING OF FACT

The veteran's hearing acuity is currently Level II in both 
ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  However, once service connection is granted, the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied; 
no further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (Notices of Disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Board notes that 38 
C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the May 2007 notice letter 
informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  The May 2007 letter also 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
June 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The June 
2007 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Bilateral hearing loss disability has been rated as 
noncompensable since April 18, 2007, the day after the 
veteran was discharged from service.  The veteran seeks a 
higher rating since the award of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, as 
the veteran in the present case timely appealed the rating 
initially assigned for the service-connected disability 
within one year of the notice of the establishment of service 
connection for it, VA must consider whether the veteran is 
entitled to "staged" ratings to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

The June 2007 VA audiological examination puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
55
60
LEFT
15
10
40
65
70

The average decibel loss was 47.5 for the right ear and 46.25 
for the left ear.  Speech recognition ability was 84 percent 
for the right ear and 88 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
of Level II for the right ear and Level II for the left ear.  
This hearing acuity only warrants a noncompensable rating 
under 38 C.F.R. § 4.85. 

The veteran claims that his bilateral hearing loss warrants 
an increased evaluation, as he was discharged from service 
due to bilateral hearing loss.  However, the claim hinges on 
a mechanical application of specifically defined regulatory 
standards.  Although the Board is mindful of the veteran's 
description of his hearing loss, regrettably, the Board is 
bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.

The Board does not find that this case should be referred for 
the assignment of an extra-schedular evaluation.  While the 
Board does not dispute that the veteran was discharged from 
service due to hearing loss, since April 18, 2007, the 
effective date of the grant of service connection, the 
evidence does not demonstrate that the disability at issue 
has resulted in frequent periods of hospitalization, caused 
marked interference with employment, or otherwise shown that 
the use of the regular schedular standards is impractical.  
38 C.F.R. § 3.321(b)(1).

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

ORDER


Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


